Citation Nr: 1719543	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for kidney removal secondary to renal cancer and renal failure (kidney disability), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and an additional witness



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a March 2015 Travel Board hearing and a copy of that transcript is of record. 

In May 2015 and August 2016 decisions, the Board, in relevant part remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's skin cancer did not manifest during, or as a result of military service and is not etiologically related to his service-connected diabetes.  

2.  The Veteran's kidney disability did not manifest during, or as a result of military service and is not etiologically related to his service-connected diabetes.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished in a letter sent in May 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and post-service pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA treatment records have been associated with the claims file.  The Veteran was afforded VA examinations and addendum opinions in November 2015, February 2016 and August 2016.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his skin cancer and kidney disability are related to in-service herbicide exposure.  The Veteran also contends that skin cancer and kidney disability are secondary to his service-connected diabetes. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).
Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of neoplasm of the skin and neoplasm of the kidneys as illustrated by the November 2015 VA examination reports. 

Additionally, as explained in the previous Board decisions, the Veteran's military personnel records show that the Veteran's was stationed at Don Muang RTAFB, Thailand from May 1967 to July 1967 and his duty title was security policeman.  Therefore, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q). 

However, neoplasms of the skin and kidneys are not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309 (e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, the Veteran was granted service connection for diabetes by way of the May 2015 Board Decision.  As such, the Veteran's claim turns on whether his skin cancer and kidney disability are directly related to his military service or are secondary to his service-connected diabetes. 

In this regards, the Veteran's service treatment record are absent of any complaints, treatment or diagnosis of skin cancer or a kidney disability.  The Veteran's July 1967 separation report of medical examination shows that the Veteran's skin and lymphatics was noted as normal and his urinalysis was negative for albumin and sugar.  The Veteran's July 1967 separation report of medical history shows that the Veteran denied skin disease, frequent or painful urination, kidney stone or blood in urine and sugar or albumin in urine.  The Board also notes that the Veteran has not asserted these conditions had their onset during service.

A July 1988 post-service private treatment record shows that the Veteran was diagnosed with basal cell carcinoma on the crown of the scalp.  

A December 1998 private treatment record shows that the Veteran was diagnosed with a left renal tumor.  Another December 1998 private treatment record shows that the Veteran had a left nephrectomy, or removal of the kidney.   

A September 2006 VA treatment record shows that the Veteran reported that he quit smoking in 1969 and was a pack per day smoker before quitting.  
A July 2007 VA treatment record shows that the Veteran was diagnosed with diabetes in 2003.  

At the March 2015 Board hearing the Veteran testified that he was diagnosed with diabetes in 2003.  The Veteran testified that he did not have the kidney disability in service but it developed after service.  The Veteran also testified that he had skin cancer on his head.  The Veteran testified that during service he had sun exposure.  The Veteran reported that he wore a cap, long sleeves, fatigued shirts and long sleeve pants.  

The Veteran was afforded a VA kidney conditions examination in November 2015.  The Veteran reported that he was diagnosed with a cancerous kidney tumor in 1998 and he subsequently underwent surgery to have the entire kidney removed.  He denied experiencing any specific residual effects from the surgery.  The examiner concluded that the Veteran's renal cancer with s/p nephrectomy was less as likely as not caused by or incurred as a result of diabetes, herbicide exposure or any other in-service injury or event.  The examiner explained that the service medical records were silent for complaints, diagnosis or treatment of a renal condition during service.  The examiner explained that diabetes has not been shown to increase a person's risk of developing renal cancer.  The examiner also noted that VA has not recognized renal cancer as a presumptive condition associated with exposure to Agent Orange.

The Veteran was afforded a VA skin diseases examination in November 2015.  The Veteran reported that he was diagnosed with skin cancer in the 1980's.  The Veteran reported that the cancerous lesion was found on the scalp and removed by a dermatologist.  The Veteran reported that since that time he has had multiple pre-cancerous lesions removed from his scalp and face.  The Veteran reported that he had a recent biopsy taken of a suspicious neoplasm on the left ear region in November 2015 with results still pending.  The examiner concluded that the Veteran's skin neoplasms were less as likely as not caused by or incurred as a result of diabetes, herbicide exposure or any other in-service injury or event.  The examiner explained that the service medical records were silent for complaints, diagnosis or treatment of skin neoplasm during service.  The examiner also explained that diabetes has not been shown as a plausible factor in increasing a person's risk of developing skin cancer.  The examiner also noted that VA has not recognized skin cancer as a presumptive condition associated with exposure to Agent Orange.

A November 2015 VA treatment record shows that the Veteran was diagnosed with squamous cell carcinoma.  

In an October 2016 addendum opinion, a VA examiner noted review of the Veteran's VBMS file, CPRS database and a brief telephone interview with the Veteran.  The Veteran reported that he worked in the loan department at a bank in Detroit, Michigan, when he got out of the Airforce.  He reported that he moved back to Elberton, Georgia, in 1968 and began working as a monument designer.  He reported that he worked in the latter occupation for the past 40 or more years.  

The examiner concluded that the Veteran's kidney removal secondary to renal cancer was less as likely as not caused by in-service injury, event or exposure to Agent Orange herbicide during the time he worked in Thailand as a police officer.  The examiner explained that he found no compelling evidence in the medical records or the available medical literature to support a causal relationship in this case.  The examiner noted that the Veteran's Foreign Service was listed as 1 month 29 days.  He stated that this represents a relatively short-term exposure time.  He also noted that the condition was diagnosed more than 25 years after the Veteran exited the military.  

The examiner stated that per data retrieved from the Mayo Clinic's website, the most common type of kidney cancer is renal cell carcinoma.  The examiner explained that there were no biopsy reports or other documentation in the available records to definitively confirm the specific cancer type for the Veteran.  The examiner stated that however, there were reports in the records from his civilian and VA provider alluding to a history of renal cell carcinoma (RCC).  The examiner explained that The American Cancer Society has listed the following perils known to increase a person's risk of developing renal/kidney cancer: smoking, workplace exposure to certain substances such as cadmium, certain herbicides (trichloroethylene, petroleum), obesity, high blood pressure, treatment for kidney failure, certain inherited syndromes, genetics/family history, certain medications (Phenacetin and water pills), chronic Kidney Disease, race and gender.  The examiner explained that based on the Veteran's medical history, he has at least two of these factors that increased his risk of developing this type of cancer, specifically, a past history of smoking and being a male.  The examiner explained that smoking is thought to double a person's risk of developing this type of cancer.  The examiner noted that research shows that the risk decreases once a person stops smoking.  However, it reportedly can take many years to return to the risk level of a non-smoker.  The examiner also noted that renal cancer occurs twice as often in men as it does in women.

The examiner noted that as it relates to diabetes, the diabetes did not cause or aggravate the kidney cancer since the diabetes diagnosis post-dates the renal cancer diagnosis by several years.  The examiner noted that based on the documentation in the VA records, the diabetes was diagnosed in 2004.  The examiner referenced: http://www.cancer.org/cancer/kidneycancer/detailedguide/kidney-cancer-adult-riskfactors; http://www.mayoclinic.org/diseases-conditions/kidney-cancer/care-at-mayo-clinic/research/con-20024753; and http://www.kidneycancer.org/. 

The examiner also concluded that the Veteran's chronic skin conditions/skin cancers were less as likely as not caused by in-service injury, prolonged sun exposure or exposure to Agent Orange herbicide during the time he worked in Thailand as a police officer.  The examiner explained that he found no compelling evidence in the medical records or the available medical literature to support a causal relationship in this case.  The examiner stated that he found no association, contributory or aggravation, to the diabetes since the skin issues began before the diabetes diagnosis and diabetes has not been shown to increase a person's risk of developing skin cancer.  

The examiner explained that the Veteran's civilian and VA records revealed he was diagnosed with various skin conditions over the years, most related to sun exposure.  The examiner noted that some of the diagnoses he found in the records were: actinic keratosis, solar keratosis, dysplastic nevi, seborrheic keratosis, melanocytic nevus/non-melanoma skin cancer, basal cell carcinoma and seborrheic dermatitis.  The examiner explained that according to the medical literature, long-term sun exposure over a person's lifetime as well as occasional lengthy, intense exposure, typically leading to sunburn, can contribute to the development of skin cancer and other precancerous skin conditions.  The examiner noted that other risk factors include: fair skin/ blonde or red hair; eye color(blue or green); certain genetic conditions; older age; tattoos; a low percentage of people who come in contact with arsenic; exposure to radiation; compromised immune system and other chronic inflammatory skin conditions.  The examiner noted that men are also diagnosed with the condition more than women.

The examiner explained that the Veteran had two or more factors that heightened his risk of developing skin cancer/precancerous lesions.  He noted that these factors include: gender, ethnicity, eye and hair color (documented as blue/blonde on May 1965 enlistment physical) and chronic inflammatory skin conditions/solar damage.  The examiner explained that the Veteran's total time in service was 2 years 10 days with Foreign Service listed as 1 month 29 days.  The examiner explained that this represents a relatively short-term military related exposure time.  The examiner explained that the Veteran's pre and post military exposure time is far greater than the in-service exposure risk.  The examiner noted that the Veteran has worked as a monument designer for the past 40 or more years.  He noted that the Veteran reported that the work mainly involved sitting at a desk and drawing sketches for monuments/grave stones.  The examiner noted that a random internet search showed other job duties of a designer may have include cutting, sandblasting and stone etching which may involve periodic exposure to certain chemicals and solvents known to cause skin irritation/inflammation.  The examiner then referenced http://www.cdc.gov/cancer/skin/basic_info/risk_factors.htm; http://www.mayoclinic.org/diseases-conditions/skin-cancer/basics/risk-factors/CON-20031606; and http://www.ilo.org/wcmsp5/groups/public/---ed_protect/---protrav/---safework/documents/publication/wcms_190242.pdf.  

Based on the above, the Board finds that entitlement to service connection is not warranted.

In this regards, the Board finds the October 2016 VA addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed both direct service connection and both elements of secondary service connection.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the October 2016 VA medical opinion is dispositive of the nexus questions in this case.

The Board acknowledges the Veteran's assertions that his disabilities are directly related to his military service and/or to his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of skin and kidney neoplasms falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed conditions are etiologically related to his military service or to his service-connected diabetes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his skin cancer and kidney disability are related to his military service or to his service-connected diabetes. 

Additionally, the Veteran's diagnosed skin cancer and kidney disability not enumerated conditions under 38 C.F.R. § 3.309 (a).  Additionally, there is no evidence of record that the Veteran's skin cancer and kidney disability had their onset during service and continued after or that the disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for skin cancer is denied.  

Entitlement to service connection for a kidney disability is denied.
`



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


